Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/12/2021 has been considered and entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 21-26, 28, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Browning (US 20180005050 A1) (“Browning”) in view of Maloney (US 20200349362 A1) (“Maloney”) and in view of Shashua (US 20170010106 A1) (“Shashua”). 
With respect to claim 1, Browning Teaches a navigation system for a host vehicle (Browning Abstract “A storage system may be provided with a vehicle to store a collection of submaps that represent a geographic area where the vehicle may be driven”), the system comprising: at least one (Browning Paragraph 19 “FIG. 14 illustrates a method for determining a location of a vehicle in motion using an image point cloud and image data captured by the vehicle, according to an embodiment.” | Paragraph 95 “The autonomous vehicle 10 can be equipped with multiple types of sensors 401, 403, 405, which combine to provide a computerized perception of the space and environment surrounding the vehicle 10.” | Paragraph 157 “Once the static objects are detected from the current image data 1043, the perception component 1022 may then deduce other objects depicted by the current image data 1043 as being non-static or dynamic.”); analyze the at least one image to detect a presence of one or more objects represented in the at least one image (Browning Paragraphs 156 “According to some examples, the perception component 1022 uses the static object feature set 1037 to identify portions of the current image data 1043 which reflect the presence of the static objects. In some examples, the perception component 1022 may utilize the image processing logic 1038 to implement image recognition or detection of the static object feature depicted by the current image data 1043, using the identified static object feature set 1037 provided by the prior sensor state”); determine position information relating to the one or more detected objects based on the analysis of the at least one image, 10compare the position information, relating to the one or more detected objects, to location information for one or more mapped objects represented in at least one navigational map segment (Browning Paragraph 153 “The localization component 1024 may include geometric/spatial determination logic 1036 to convert the perceived geometric and/or spatial differential into a real-world distance measurement, reflecting a separation distance between the location of capture of the current image data 1043 and the location of capture of imagelets of the selected point cloud 1035. As an addition or variation, the geometric/spatial determination logic 1036 may convert the perceived geometric and/or spatial differential into a real-world pose or orientation differential as between the image capturing devices of the current image data 1043 and sensor devices uses to capture the imagelets of the selected point cloud 1035. In some examples, the geometric/spatial determination logic 1036 manipulates the perceived object or feature of the current image data 1043 so that it matches the shape and/or position of the object or feature as depicted in imagelets of the selected point cloud 1035. The manipulation may be used to obtain the values by which the perceived object or feature, as depicted by the current image data 1043, differs from the previously captured image of the object or feature. For example, the perceived object or feature which serves as the point of comparison with imagelets of the selected point cloud 1035 may be warped (e.g., enlarged), so that the warped image of object or feature depicted by the current image data 1043 can overlay the image of the object or feature as depicted by the imagelets of the selected point cloud 1035.”); based on the comparison, determine a first estimated position of the host vehicle relative to the at least one navigational map segment (Browning Paragraph 163 “According to some examples, the image processing component 1038 may selectively use the shift transformations 1065 to better match the current and past image data sets for purpose of comparison and recognition. For example, the image processing component 1038 may detect disparity in lighting condition between the current image data 1043 and the image data provided by the prior sensor state 1029, independent of image recognition and/or analysis processes. When such disparity is detected, the sensor processing subsystem 1000 may select a transformation, which can be applied similar to a filter, to accurately alter the current image data 1043 in a manner that best approximates visual attributes of the image data contained with the prior sensor state 1029.”); 15provide to a trained system at least a portion of the at least one image and at least an identifier associated with the at least one navigational map segment (Browning Paragraph 184 “According to some examples, the transformation may be determined from a criteria or model that is trained using sensor data previously collected from the current vehicle and/or one or more other vehicles at the approximate location (1446). In variations, the transformation may be determined from a model that is trained using sensor data previously collected from the current vehicle and/or one or more other vehicles at a neighboring location (1448). The neighboring location may be, for example, on the same road (e.g., on an alternative region of the road where more sensor data exists), on an adjacent road (e.g., on a neighboring road where the condition is deemed to have a similar affect), or on a same type of road (e.g., road darkened by trees)”); and cause the host vehicle to implement the determined navigational action (Browning Paragraph 186 “With reference to FIG. 15, a vehicle is autonomously operated to travel across the road segment using, for example, AV control system 400, including the AV control system 400. The vehicle 1110 may obtain current sensor data as the vehicle traverses a road segment (1510). The current sensor data may include image data, such as captured by two-dimensional cameras, or by pairs of stereoscopic cameras that capture three-dimensional images of a corresponding scene. In variations, the sensor data may include Lidar or radar images.”).
Browning, however, fails to explicitly disclose receive, from the trained system, a second estimated position of the host vehicle relative to the at least one navigational map segment; determine a navigational action for the host vehicle based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle;
Maloney teaches receiving, from the trained system, a second estimated position of the host vehicle relative to the at least one navigational map segment (Maloney Paragraph 9 “The system uses region proposal techniques, and deep convolutional neural networks which have recently been shown to equal the human ability to recognise images (i.e. to identify objects in images). In broad terms, the system recognises landmarks from images (and other data) captured by the system, and uses a probabilistic approach to determine the likely position of the subject within the environment and its orientation”); and to determine a navigational action for the host vehicle (Maloney Paragraph 39 “In embodiments, the system 10 outputs at least a direct instruction to control the vehicle 42 based on the determined position of the vehicle 42. This instruction may be provided to a user (such as a driver) with a specified or suggested action, or direction. The instruction may be provided to part of an automated system navigating or driving the vehicle. The instructions include a trajectory or path to follow to guide the vehicle to the next location or waypoint on its route or to keep the vehicle on a road or track”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning to include receiving, from the trained system, a second estimated position of the host vehicle relative to the at least one navigational map segment and to determine a navigational action for the host vehicle, as taught by Maloney as disclosed above, in order to effectively determine the position of a vehicle to efficiently provide instructions when traveling (Maloney Paragraph 1 “The present invention relates to a method of computer vision based localisation and navigation, and a system for performing the same.”)
Browning in view of Maloney fail to explicitly disclose determining a navigational action based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle. 
Shashua, however, teaches determining a navigational action based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle (Shashua Paragraph 6 “Embodiments consistent with the present disclosure provide systems and methods for autonomous vehicle navigation. The disclosed embodiments may use cameras to provide autonomous vehicle navigation features. For example, consistent with the disclosed embodiments, the disclosed systems may include one, two, or more cameras that monitor the environment of a vehicle. The disclosed systems may provide a navigational response based on, for example, an analysis of images captured by one or more of the cameras. The navigational response may also take into account other data including, for example, global positioning system (GPS) data, sensor data (e.g., from an accelerometer, a speed sensor, a suspension sensor, etc.), and/or other map data.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning in view of Maloney to include determining a navigational action based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle, as taught by Shashua as disclosed above, in order to provide optimal navigational instructions by ensuring an accurate position of the vehicle (Shashua Paragraph 3 “Additionally, this disclosure relates to systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation”).

With respect to claim 2, Browning in view of Maloney in view of Shashua teach wherein the position information includes a location of the detected one or more objects in coordinates of the at least one navigational map segment (Browning Paragraph 43 “For example, for a vehicle in motion, the location coordinates 117 can identify any one or more of: (i) the specific lane the vehicle occupies, (ii) the position of the vehicle within an occupied lane (e.g., on far left side of a lane) of the vehicle, (iii) the location of the vehicle in between lanes, and/or (iv) a distance of the vehicle from a roadside boundary, such as a shoulder, sidewalk curb or parked car.”).

With respect to claim 3, Browning in view of Maloney in view of Shashua teach wherein the at least one navigational map segment includes a plurality of target trajectories associated with lanes of travel along a roadway represented by the at least one navigational map segment (Browning Paragraph 43 “For example, for a vehicle in motion, the location coordinates 117 can identify any one or more of: (i) the specific lane the vehicle occupies, (ii) the position of the vehicle within an occupied lane (e.g., on far left side of a lane) of the vehicle, (iii) the location of the vehicle in between lanes, and/or (iv) a distance of the vehicle from a roadside boundary, such as a shoulder, sidewalk curb or parked car.”).

With respect to claim 4, Browning in view of Maloney in view of Shashua teach wherein each of the plurality of target trajectories is represented in the at least one navigational map segment as a three-dimensional spline (Shashua Paragraph 124 “In some embodiments of the system, the predetermined model representative of at least one road segment may include a three-dimensional spline representing a predetermined path of travel along the at least one road segment. The update to the predetermined model may include an update to the three-dimensional spline representing a predetermined path of travel along the at least one road segment.”).

With respect to claim 5, Browning in view of Maloney in view of Shashua teach wherein the plurality of target trajectories are determined based on drive information acquired from a plurality of vehicles during prior traversals of the roadway by the plurality of vehicles (Browning Paragraph 22 “As referred to herein, a submap is a map-based data structure that represents a geographic area of a road segment, with data sets that are computer-readable to facilitate autonomous control and operation of a vehicle. In some examples, a submap may include different types of data components that collectively provide a vehicle with information that is descriptive of a corresponding road segment. In some examples, a submap can include data that enables a vehicle to traverse a given road segment in a manner that is predictive or responsive to events which can otherwise result in collisions, or otherwise affect the safety of people or property. Still further, in some examples, a submap provides a data structure that can carry one or more data layers which fulfill a data consumption requirement of a vehicle when the vehicle is autonomously navigated through an area of a road segment. The data layers of the submap can include, or may be based on, sensor information collected from a same or different vehicle (or other source) which passed through the same area on one or more prior instances.”).

With respect to claim 21, Browning in view of Maloney in view of Shashua teach wherein the at least one processor is further programmed to combine the first estimated position and the second estimated position to determine a refined estimated position of the host vehicle relative to the at least one navigational map segment (Shashua Paragraph 658 “In other embodiments, processing unit 110 may determine predicted location 3774 of vehicle 200 after time “t” based on following a trajectory predicted using holistic path prediction methods. In some exemplary embodiments, processing unit 110 may determine predicted location 3774 of vehicle 200 after time “t” by applying weights to some or all of the above-described cues. For example, processing unit 110 may determine the location of vehicle 200 after time “t” as a weighted combination of the locations predicted based on one or more of a left lane mark polynomial model, a right lane mark polynomial model, holistic path prediction, motion of a forward vehicle, determined free space ahead of the autonomous vehicle, and virtual lanes. Processing unit 110 may use current location 3712 of vehicle 200 and predicted location 3774 after time “t” to determine heading direction 3730 for vehicle 200.”).

With respect to claim 22, Browning in view of Maloney in view of Shashua teach wherein the refined estimated position is determined by applying 15a first weight value to the first estimated position and applying a second weight value to the second estimated position (Shashua Paragraph 658 “In other embodiments, processing unit 110 may determine predicted location 3774 of vehicle 200 after time “t” based on following a trajectory predicted using holistic path prediction methods. In some exemplary embodiments, processing unit 110 may determine predicted location 3774 of vehicle 200 after time “t” by applying weights to some or all of the above-described cues. For example, processing unit 110 may determine the location of vehicle 200 after time “t” as a weighted combination of the locations predicted based on one or more of a left lane mark polynomial model, a right lane mark polynomial model, holistic path prediction, motion of a forward vehicle, determined free space ahead of the autonomous vehicle, and virtual lanes. Processing unit 110 may use current location 3712 of vehicle 200 and predicted location 3774 after time “t” to determine heading direction 3730 for vehicle 200.”).

With respect to claim 23, Browning in view of Maloney in view of Shashua teach wherein the refined estimated position of the host vehicle includes a position of the host vehicle along a target trajectory included in the at least one navigational map segment (Shashua Paragraph 658 “In other embodiments, processing unit 110 may determine predicted location 3774 of vehicle 200 after time “t” based on following a trajectory predicted using holistic path prediction methods. In some exemplary embodiments, processing unit 110 may determine predicted location 3774 of vehicle 200 after time “t” by applying weights to some or all of the above-described cues. For example, processing unit 110 may determine the location of vehicle 200 after time “t” as a weighted combination of the locations predicted based on one or more of a left lane mark polynomial model, a right lane mark polynomial model, holistic path prediction, motion of a forward vehicle, determined free space ahead of the autonomous vehicle, and virtual lanes. Processing unit 110 may use current location 3712 of vehicle 200 and predicted location 3774 after time “t” to determine heading direction 3730 for vehicle 200.”).

With respect to claim 24, Browning in view of Maloney in view of Shashua teach wherein the target trajectory is associated with an available lane of travel (Browning Paragraph 43 “According to some examples, the submap processing component 120 can include localization component 122 to perform operations for determining the localization output. The localization output 121 can be determined at discrete instances while the vehicle 10 traverses the area of the road segment corresponding to the current submap 145. The localization output 121 can include location coordinate 117 and pose 119 of the vehicle 10 relative to the current submap 145…In this way, the location coordinates 117 can pinpoint the position of the vehicle 10 both laterally and in the direction of travel. For example, for a vehicle in motion, the location coordinates 117 can identify any one or more of: (i) the specific lane the vehicle occupies, (ii) the position of the vehicle within an occupied lane (e.g., on far left side of a lane) of the vehicle, (iii) the location of the vehicle in between lanes, and/or (iv) a distance of the vehicle from a roadside boundary, such as a shoulder, sidewalk curb or parked car”)

With respect to claim 25, Browning in view of Maloney in view of Shashua teach wherein the target trajectory is represented as a three-dimensional spline in the at least one navigational map segment (Shashua Paragraph 124 “In some embodiments of the system, the predetermined model representative of at least one road segment may include a three-dimensional spline representing a predetermined path of travel along the at least one road segment. The update to the predetermined model may include an update to the three-dimensional spline representing a predetermined path of travel along the at least one road segment.”).

With respect to claim 26, Browning in view of Maloney in view of Shashua teach wherein analyzing the at least one image to detect the presence of 25the one or more objects represented in the at least one image includes identifying at least one object based on edge identification or shape (Browning Paragraphs 152-153 “The localization component 1024 may use image processing logic 1038 to compare image data 1043 of the current sensor state 493 against the imagelets of the selected point cloud 1035 in order to determine objects and features which can form the basis of geometric and spatial comparison. A perceived geometric and/or spatial differential may be determined between objects and/or object features of image data 1043 and imagelets of the selected point cloud 1035…The localization component 1024 may include geometric/spatial determination logic 1036 to convert the perceived geometric and/or spatial differential into a real-world distance measurement, reflecting a separation distance between the location of capture of the current image data 1043 and the location of capture of imagelets of the selected point cloud 1035. As an addition or variation, the geometric/spatial determination logic 1036 may convert the perceived geometric and/or spatial differential into a real-world pose or orientation differential as between the image capturing devices of the current image data 1043 and sensor devices uses to capture the imagelets of the selected point cloud 1035. In some examples, the geometric/spatial determination logic 1036 manipulates the perceived object or feature of the current image data 1043 so that it matches the shape and/or position of the object or feature as depicted in imagelets of the selected point cloud 1035.”).

With respect to claim 28, Browning in view of Maloney in view of Shashua teach wherein the at least one processor is further programmed to 5determine the first estimated position by alignment of the position information determined for the one or more detected objects with the location information for the one or more mapped objects included in the at least one navigational map segment (Browning Paragraph 104 “Objects which are identified through the perception component 124 can be perceived as being static or dynamic, with static objects referring to objects which are persistent or permanent in the particular geographic region.” | Paragraph 155 “In some examples, the prior sensor state 1029 may include a static object feature set 1037, which includes data sets captured previously which are deemed to depict static objects in the area of the road segment. The static objects include permanent objects which are not likely to change location or appearance over a duration of time. By way of example, the static objects may include objects which are deemed to have a height, shape, footprint, and/or visibility that is unchanged over a significant amount of time (e.g., months or years). Thus, for example, the static objects represented by the static object feature set 1037 may include buildings and roadway structures (e.g., fences, overpasses, dividers etc.)” | Paragraph 168” FIG. 12 illustrates an example method for determining a location of a vehicle in motion using vehicle sensor data, according to an embodiment. FIG. 13 illustrates a method for determining a location of a vehicle in motion using image data captured by the vehicle, according to an embodiment.” | Paragraph 169 “With reference to an example of FIG. 12, a collection of submaps may be accessed by the AV control system 400 of the vehicle in motion (1210). The collection of submaps may be locally accessed and/or retrieved over a network from a remote source (e.g., network service 200). Each submap of the collection may include or be associated with prior sensor state data 1029 corresponding to sensor data and/or sensor-based determinations of static features for a given road segment. The features may include static objects that may be visible to sensors of a vehicle (e.g., landmarks, structures in view of a vehicle on the roadway), roadway features, signage, and/or traffic lights and signs.”)

With respect to claim 31, Browning in view of Maloney in view of Shashua teach wherein the detected one or more objects include one or more of traffic lights, signs, road edges, lane marks, or poles (Browning Paragraph 169 “With reference to an example of FIG. 12, a collection of submaps may be accessed by the AV control system 400 of the vehicle in motion (1210). The collection of submaps may be locally accessed and/or retrieved over a network from a remote source (e.g., network service 200). Each submap of the collection may include or be associated with prior sensor state data 1029 corresponding to sensor data and/or sensor-based determinations of static features for a given road segment. The features may include static objects that may be visible to sensors of a vehicle (e.g., landmarks, structures in view of a vehicle on the roadway), roadway features, signage, and/or traffic lights and signs.”).

With respect to claim 32, Browning in view of Maloney in view of Shashua teach wherein the trained system includes a neural network (Shashua Paragraph 95 “determine a first proposed navigational path for the vehicle through the free space region; provide the at least one of the plurality of images to a neural network and receive from the neural network a second proposed navigational path for the vehicle based on analysis of the at least one of the plurality of images by the neural network;”).

With respect to claim 33, Browning in view of Maloney in view of Shashua teach wherein the navigational action includes at least one of accelerating the host vehicle, decelerating the host vehicle, or turning the host vehicle (Shashua Paragraph 606 “In one exemplary embodiment, an autonomous steering action may include, for example, a determination of an angle by which the steering wheel or front wheels of vehicle 200 may be turned to help ensure that heading direction 3430 of vehicle 200 may be aligned with direction 3420 of predetermined road model trajectory 3410. In another exemplary embodiment, an autonomous steering action may also include a reduction or acceleration in a current velocity of vehicle 200 to help ensure that heading direction 3430 of vehicle 200 may be aligned with direction 3420 of predetermined road model trajectory 3410 in a predetermined amount of time”)

With respect to claim 34, Browning Teaches a navigation system for a host vehicle (Browning Abstract “A storage system may be provided with a vehicle to store a collection of submaps that represent a geographic area where the vehicle may be driven”), the system comprising: at least one processor programmed to: receive, from an image capture device, at least one image representative of an 5environment of the host vehicle (Browning Paragraph 19 “FIG. 14 illustrates a method for determining a location of a vehicle in motion using an image point cloud and image data captured by the vehicle, according to an embodiment.” | Paragraph 95 “The autonomous vehicle 10 can be equipped with multiple types of sensors 401, 403, 405, which combine to provide a computerized perception of the space and environment surrounding the vehicle 10.” | Paragraph 157 “Once the static objects are detected from the current image data 1043, the perception component 1022 may then deduce other objects depicted by the current image data 1043 as being non-static or dynamic.”); analyze the at least one image to detect a presence of one or more objects represented in the at least one image (Browning Paragraphs 156 “According to some examples, the perception component 1022 uses the static object feature set 1037 to identify portions of the current image data 1043 which reflect the presence of the static objects. In some examples, the perception component 1022 may utilize the image processing logic 1038 to implement image recognition or detection of the static object feature depicted by the current image data 1043, using the identified static object feature set 1037 provided by the prior sensor state”); determine position information relating to the one or more detected objects based on the analysis of the at least one image, 10compare the position information, relating to the one or more detected objects, to location information for one or more mapped objects represented in at least one navigational map segment (Browning Paragraph 153 “The localization component 1024 may include geometric/spatial determination logic 1036 to convert the perceived geometric and/or spatial differential into a real-world distance measurement, reflecting a separation distance between the location of capture of the current image data 1043 and the location of capture of imagelets of the selected point cloud 1035. As an addition or variation, the geometric/spatial determination logic 1036 may convert the perceived geometric and/or spatial differential into a real-world pose or orientation differential as between the image capturing devices of the current image data 1043 and sensor devices uses to capture the imagelets of the selected point cloud 1035. In some examples, the geometric/spatial determination logic 1036 manipulates the perceived object or feature of the current image data 1043 so that it matches the shape and/or position of the object or feature as depicted in imagelets of the selected point cloud 1035. The manipulation may be used to obtain the values by which the perceived object or feature, as depicted by the current image data 1043, differs from the previously captured image of the object or feature. For example, the perceived object or feature which serves as the point of comparison with imagelets of the selected point cloud 1035 may be warped (e.g., enlarged), so that the warped image of object or feature depicted by the current image data 1043 can overlay the image of the object or feature as depicted by the imagelets of the selected point cloud 1035.”); based on the comparison, determine a first estimated position of the host vehicle relative to the at least one navigational map segment (Browning Paragraph 163 “According to some examples, the image processing component 1038 may selectively use the shift transformations 1065 to better match the current and past image data sets for purpose of comparison and recognition. For example, the image processing component 1038 may detect disparity in lighting condition between the current image data 1043 and the image data provided by the prior sensor state 1029, independent of image recognition and/or analysis processes. When such disparity is detected, the sensor processing subsystem 1000 may select a transformation, which can be applied similar to a filter, to accurately alter the current image data 1043 in a manner that best approximates visual attributes of the image data contained with the prior sensor state 1029.”); 15provide to a trained system at least a portion of the at least one image and at least an identifier associated with the at least one navigational map segment (Browning Paragraph 184 “According to some examples, the transformation may be determined from a criteria or model that is trained using sensor data previously collected from the current vehicle and/or one or more other vehicles at the approximate location (1446). In variations, the transformation may be determined from a model that is trained using sensor data previously collected from the current vehicle and/or one or more other vehicles at a neighboring location (1448). The neighboring location may be, for example, on the same road (e.g., on an alternative region of the road where more sensor data exists), on an adjacent road (e.g., on a neighboring road where the condition is deemed to have a similar affect), or on a same type of road (e.g., road darkened by trees)”); and cause the host vehicle to implement the determined navigational action (Browning Paragraph 186 “With reference to FIG. 15, a vehicle is autonomously operated to travel across the road segment using, for example, AV control system 400, including the AV control system 400. The vehicle 1110 may obtain current sensor data as the vehicle traverses a road segment (1510). The current sensor data may include image data, such as captured by two-dimensional cameras, or by pairs of stereoscopic cameras that capture three-dimensional images of a corresponding scene. In variations, the sensor data may include Lidar or radar images.”).
Browning, however, fails to explicitly disclose receive, from the trained system, a second estimated position of the host vehicle relative to the at least one navigational map segment; determine a navigational action for the host vehicle based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle;
Maloney teaches receiving, from the trained system, a second estimated position of the host vehicle relative to the at least one navigational map segment (Maloney Paragraph 9 “The system uses region proposal techniques, and deep convolutional neural networks which have recently been shown to equal the human ability to recognise images (i.e. to identify objects in images). In broad terms, the system recognises landmarks from images (and other data) captured by the system, and uses a probabilistic approach to determine the likely position of the subject within the environment and its orientation”); and to determine a navigational action for the host vehicle (Maloney Paragraph 39 “In embodiments, the system 10 outputs at least a direct instruction to control the vehicle 42 based on the determined position of the vehicle 42. This instruction may be provided to a user (such as a driver) with a specified or suggested action, or direction. The instruction may be provided to part of an automated system navigating or driving the vehicle. The instructions include a trajectory or path to follow to guide the vehicle to the next location or waypoint on its route or to keep the vehicle on a road or track”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning to include receiving, from the trained system, a second estimated position of the host vehicle relative to the at least one navigational map segment and to determine a navigational action for the host vehicle, as taught by Maloney as disclosed above, in order to effectively determine the position of a vehicle to efficiently provide instructions when traveling (Maloney Paragraph 1 “The present invention relates to a method of computer vision based localisation and navigation, and a system for performing the same.”)
Browning in view of Maloney fail to explicitly disclose determining a navigational action based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle. 
Shashua, however, teaches determining a navigational action based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle (Shashua Paragraph 6 “Embodiments consistent with the present disclosure provide systems and methods for autonomous vehicle navigation. The disclosed embodiments may use cameras to provide autonomous vehicle navigation features. For example, consistent with the disclosed embodiments, the disclosed systems may include one, two, or more cameras that monitor the environment of a vehicle. The disclosed systems may provide a navigational response based on, for example, an analysis of images captured by one or more of the cameras. The navigational response may also take into account other data including, for example, global positioning system (GPS) data, sensor data (e.g., from an accelerometer, a speed sensor, a suspension sensor, etc.), and/or other map data.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning in view of Maloney to include determining a navigational action based on a combination of the 20first estimated position of the host vehicle and the second estimated position of the host vehicle, as taught by Shashua as disclosed above, in order to provide optimal navigational instructions by ensuring an accurate position of the vehicle (Shashua Paragraph 3 “Additionally, this disclosure relates to systems and methods for constructing, using, and updating the sparse map for autonomous vehicle navigation”).

Claims 6-9, 11, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Browning (US 20180005050 A1) (“Browning”) in view of Maloney (US 20200349362 A1) (“Maloney”) and in view of Shashua (US 20170010106 A1) (“Shashua”) further in view of Hoffmann (US 20200364883 A1) (“Hoffmann”). 

With respect to claim 6, Browning in view of Maloney in view of Shashua fail to explicitly disclose wherein determining the navigational action for the host vehicle 5includes applying a first weight value to the first estimated position and applying a second weight value to the second estimated position. 
Hoffmann, however, teaches wherein determining the navigational action for the host vehicle 5includes applying a first weight value to the first estimated position and applying a second weight value to the second estimated position (Hoffmann Paragraph 59 “In step (d) of the method, an extended Kalman filter method is carried out parallel in time for each of the two hypotheses. Each extended Kalman filter method comprises a prediction step and three update steps which are performed successively for each hypothesis. The third update step takes into account the image position information of the three detected landmarks 2.1, 2.2, 2.3 and map position information of the known landmarks 3.1, 3.2, 3.3 in each case associated with the three detected landmarks 2.1, 2.2, 2.3 by the respective hypothesis. A new estimate of the position of the motor vehicle with a respective weight is then determined for each hypothesis. The two extended Kalman filters of the two hypotheses form a multi-hypothesis Kalman filter”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning in view of Maloney in view of Shashua to include applying a first weight value to the first estimated position and applying a second weight value to the second estimated position when determining the navigational action for the host vehicle, as taught by Hoffmann as disclosed above, in order to ensure the optimal traversal of a vehicle (Hoffmann Paragraph 5 “It is therefore an object of the present invention to propose a reliable and accurate method for determining the position of a mobile unit, which can also be carried out with low computational effort.”).

With respect to claim 7, Browning in view of Maloney in view of Shashua in view of Hoffmann teach wherein the first weight value and the second weight value are equal (Hoffmann Paragraph 24 “A weight can initially be estimated or determined for the at least one hypothesis. If multiple hypotheses are determined, a weight is preferably initially estimated or determined for each hypothesis. Preferably, the weight of each hypothesis is initially the same.”)

With respect to claim 8, Browning in view of Maloney in view of Shashua in view of Hoffmann teach wherein the first weight value is less than the second weight 10value (Hoffmann Paragraph 60 “In step (e) of the method, the hypothesis with the greater weight is determined. For example, if the first hypothesis has a greater weight than the second hypothesis, the new estimate of the position of the motor vehicle of the first hypothesis is determined as the optimal position of the motor vehicle. The new estimate of the position of the motor vehicle of the second hypothesis is rejected.”)

With respect to claim 9, Browning in view of Maloney in view of Shashua in view of Hoffmann teach wherein the first weight value and the second weight value are determined based on an environment in which the host vehicle is located (Hoffmann Paragraph 57 “In step (b) of the method, an environmental image 2 of the motor vehicle is captured by means of a camera 1.1, 1.2 as a sensor device (see, for example, FIGS. 2 a, 2 b). Three landmarks 2.1, 2.2, 2.3 with image position information are detected in environmental image 2 by means of a trained neural network. A first 2.1 and a second 2.2 detected landmark are classified as traffic lights by means of the trained neural network. A third 2.3 detected landmark is classified as a street sign.”)

With respect to claim 11, Browning in view of Maloney in view of Shashua in view of Hoffmann teach wherein the host vehicle is located in an urban environment (Browning Paragraph 94 “Accordingly, examples provided herein recognize that the effectiveness of autonomous vehicles in urban settings can be limited by the limitations of autonomous vehicles in recognizing and understanding how to process or handle the numerous daily events of a congested environment”), and the second estimated position is weighted more than the first estimated position (Hoffmann Paragraph 60 “In step (e) of the method, the hypothesis with the greater weight is determined. For example, if the first hypothesis has a greater weight than the second hypothesis, the new estimate of the position of the motor vehicle of the first hypothesis is determined as the optimal position of the motor vehicle. The new estimate of the position of the motor vehicle of the second hypothesis is rejected.”).

(Shashua Paragraph 92 “In some embodiments of the system, the analysis of the at least one image may include identifying at least one tire track in the snow. The analysis of the at least one image may include identifying a change of light across a surface of the snow”).

With respect to claim 18, Browning in view of Maloney in view of Shashua in view of Hoffmann teach wherein the level of light is above a predetermined threshold (Shashua Paragraph 124 “The navigational situation information may include a video representing an environment of an autonomous vehicle. The transient condition may be associated with…a glare condition”), 5and the first estimated position is weighted more than the first estimated position (Hoffmann Paragraph 60 “In step (e) of the method, the hypothesis with the greater weight is determined. For example, if the first hypothesis has a greater weight than the second hypothesis, the new estimate of the position of the motor vehicle of the first hypothesis is determined as the optimal position of the motor vehicle. The new estimate of the position of the motor vehicle of the second hypothesis is rejected.”).

With respect to claim 19, Browning in view of Maloney in view of Shashua in view of Hoffmann teach wherein the level of light is below a predetermined threshold (Shashua Paragraph 124 “The navigational situation information may include a video representing an environment of an autonomous vehicle. The transient condition may be associated with…a low light condition”), and the second estimated position is weighted more than the first estimated position (Hoffmann Paragraph 60 “In step (e) of the method, the hypothesis with the greater weight is determined. For example, if the first hypothesis has a greater weight than the second hypothesis, the new estimate of the position of the motor vehicle of the first hypothesis is determined as the optimal position of the motor vehicle. The new estimate of the position of the motor vehicle of the second hypothesis is rejected.”).

With respect to claim 20, Browning in view of Maloney in view of Shashua in view of Hoffmann teach wherein the at least one image includes a representation of an at least partially obscured object (Shashua Paragraph 91 “In some embodiments, a system for navigating a vehicle on a road with snow covering at least some lane markings and road edges may include at least one processor programmed to: receive from an image capture device, at least one environmental image forward of the vehicle, including areas where snow covers at least some lane markings and road edges; identify, based on an analysis of the at least one image, at least a portion of the road that is covered with snow and probable locations for road edges bounding the at least a portion of the road that is covered with snow; and cause the vehicle to navigate a navigational path that includes the identified portion of the road and falls within the determined probable locations for the road edges.”), and the second estimated position is weighted more than the first 10estimated position (Hoffmann Paragraph 60 “In step (e) of the method, the hypothesis with the greater weight is determined. For example, if the first hypothesis has a greater weight than the second hypothesis, the new estimate of the position of the motor vehicle of the first hypothesis is determined as the optimal position of the motor vehicle. The new estimate of the position of the motor vehicle of the second hypothesis is rejected.”).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Browning (US 20180005050 A1) (“Browning”) in view of Maloney (US 20200349362 A1) (“Maloney”) and in view of Shashua (US 20170010106 A1) (“Shashua”) in view of Hoffmann (US 20200364883 A1) (“Hoffmann”) further in view of Breed (US 20120209505 A1) (“Breed”). 

With respect to claim 10, Browning in view of Maloney in view of Shashua in view of Hoffman teach that the first estimated position is weighted more than the second estimated position (Hoffmann Paragraph 60 “In step (e) of the method, the hypothesis with the greater weight is determined. For example, if the first hypothesis has a greater weight than the second hypothesis, the new estimate of the position of the motor vehicle of the first hypothesis is determined as the optimal position of the motor vehicle. The new estimate of the position of the motor vehicle of the second hypothesis is rejected.”).
Browning in view of Maloney in view of Shashua in view of Hoffman, however, fail to explicitly disclose that the vehicle is located in a rural environment. 
Breed teaches that the vehicle is located in a rural environment (Breed Paragraph 337 “When a vehicle is traveling in a rural environment, for example, where there are few sparsely located transmitters, the noise level will be low and communication with more distant vehicles facilitated. On the other hand, during rush hour, there will be many vehicles simultaneously communicating thus raising the noise level and limiting the ability of a receiver to receive distant transmissions. Thus, the system is automatically adjusting.” | Paragraph 82 “FIG. 9 is a schematic diagram illustrating a neural network of the type useful in image analysis. Data representing features from the images from the CMOS cameras 60 are input to the neural network circuit 63, and the neural network circuit 63 is then trained on this data (see FIG. 6). More specifically, the neural network circuit 63 adds up the feature data from the CMOS cameras 60 with each data point multiplied by an associated weight according to the conventional neural network process to determine the correlation function”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning in view of Maloney in view of Shashua in view of Hoffmann to include that the vehicle drives in a rural environment, as taught by Breed as disclosed above, in order to effectively control the speed (Breed Abstract “Method and arrangement for setting a speed limit for vehicle travelling on a road includes monitoring conditions of the road”).

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Browning (US 20180005050 A1) (“Browning”) in view of Maloney (US 20200349362 A1) (“Maloney”) and in view of Shashua (US 20170010106 A1) (“Shashua”) in view of Hoffmann (US 20200364883 A1) (“Hoffmann”) further in view of LIU (US 20180293756 A1) (“LIU”).

With respect to claim 12, Browning in view of Maloney in view Shashua in view of Hoffmann fail to explicitly disclose wherein the first weight value and the second weight value are based on a density of objects represented in the at least one image.
LIU, however, teaches that the first weight value and the second weight value are based on a density of objects represented in the at least one image (LIU Paragraph 75 “Example 5. The device according to Example 4, wherein the weight factor comprises at least one of a distance between an object in the image and a camera or an image density used to train a CNN, wherein the CNN provided the CNN pose” | Paragraph 98 “Example 24. The apparatus according to Example 23, wherein the weighting factor comprises a distance between an object in the image and a camera or an image density used to train a CNN, wherein the CNN provided the CNN pose”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning in view of Maloney in view of Shashua in view of Hoffmann to include that the first weight value and the second weight value are based on a density of objects represented in the at least one image, as taught by LIU as disclosed above , in order to ensure accurate determination of a location based on reference landmarks (LIU Paragraph 1 “The present disclosure relates to the field of computing, in particular to, enhanced localization of a computing device.”).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Browning (US 20180005050 A1) (“Browning”) in view of Maloney (US 20200349362 A1) (“Maloney”) and in view of Shashua (US 20170010106 A1) (“Shashua”) in view of Hoffmann (US 20200364883 A1) (“Hoffmann”) in view of LIU (US 20180293756 A1) (“LIU”) further in view of Halder (US 20170247036 A1) (“Halder”).

With respect to claim 13, Browning in view of Maloney in view Shashua in view of Hoffmann in view of LIU teach that the first estimated position is weighted more than the second estimated position (Hoffmann Paragraph 60 “In step (e) of the method, the hypothesis with the greater weight is determined. For example, if the first hypothesis has a greater weight than the second hypothesis, the new estimate of the position of the motor vehicle of the first hypothesis is determined as the optimal position of the motor vehicle. The new estimate of the position of the motor vehicle of the second hypothesis is rejected.”).
Browning in view of Maloney in view of Shashua in view of Hoffmann in view of LIU fail to explicitly disclose that the density of the objects represented in the at least one 20image is below a predetermined density threshold.
Halder, however, teaches that the density of the objects represented in the at least one 20image is below a predetermined density threshold (Halder Paragraph 35 “Additionally or alternatively to one or more of the examples disclosed above, in some examples, the sensing cell size change criteria include a criterion that is satisfied when greater than a threshold number of objects in the area surrounding the vehicle are smaller than a size threshold”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning in view of Maloney in view of Shashua in view of Hoffmann in view of LIU to include that the density of the objects represented in the at least one 20image is below a predetermined density threshold, (Halder Paragraph 2 “This relates generally to sensing grid-based sensing of a vehicle's surroundings, and more particularly, to such sensing using a sensing grid having dynamically variable sensing cell size.”).

With respect to claim 14, Browning in view of Maloney in view Shashua in view of Hoffmann in view of LIU teach that the first estimated position is weighted more than the second estimated position (Hoffmann Paragraph 60 “In step (e) of the method, the hypothesis with the greater weight is determined. For example, if the first hypothesis has a greater weight than the second hypothesis, the new estimate of the position of the motor vehicle of the first hypothesis is determined as the optimal position of the motor vehicle. The new estimate of the position of the motor vehicle of the second hypothesis is rejected.”).
Browning in view of Maloney in view of Shashua in view of Hoffmann in view of LIU fail to explicitly disclose that the density of the objects represented in the at least one image equals or exceeds a predetermined density threshold.
Halder, however, teaches that the density of the objects represented in the at least one image equals or exceeds a predetermined density threshold (Halder Paragraph 35 “Additionally or alternatively to one or more of the examples disclosed above, in some examples, the sensing cell size change criteria include a criterion that is satisfied when greater than a threshold number of objects are in the area surrounding the vehicle”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning in view of Maloney in view of Shashua in view of Hoffmann in view of LIU to include that the density of the objects represented in the at least one image equals or exceeds a predetermined density threshold, as taught by Halder as disclosed above, in order to effectively detect a vehicle’s position (Halder Paragraph 2 “This relates generally to sensing grid-based sensing of a vehicle's surroundings, and more particularly, to such sensing using a sensing grid having dynamically variable sensing cell size.”).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Browning (US 20180005050 A1) (“Browning”) in view of Maloney (US 20200349362 A1) (“Maloney”) and in view of Shashua (US 20170010106 A1) (“Shashua”) in view of Hoffmann (US 20200364883 A1) (“Hoffmann”) further in view of Shalef-Schwartz (CN 108431549 B) (“Schalef-Schwartz”) (Translation attached). 

With respect to claim 15, Browning in view of Maloney in view of Shashua in view of Hoffman teach that the second estimated position is weighted more than the first estimated position (Hoffmann Paragraph 60 “In step (e) of the method, the hypothesis with the greater weight is determined. For example, if the first hypothesis has a greater weight than the second hypothesis, the new estimate of the position of the motor vehicle of the first hypothesis is determined as the optimal position of the motor vehicle. The new estimate of the position of the motor vehicle of the second hypothesis is rejected.”).
Browning in view of Maloney in view of Shashua in view of Hoffman fail to explicitly disclose that the first weight value and the second weight value are based on an adverse weather condition represented in the at least one image.
Shalef-Schwartz, however, teaches that the first weight value and the second weight value are based on an adverse weather condition represented in the at least one image (Schalef-Schwartz Paragraph 156 “At step 556, the processing unit 110 may perform a multi-frame analysis by, for example, tracking the detected segments across successive image frames and accumulating frame-by-frame data associated with the detected segments. As the processing unit 110 performs the multi-frame analysis, the set of measurements constructed in step 554 may become more reliable and associated with higher and higher confidence levels. Thus, by performing steps 550 to 556, the processing unit 110 can identify road markings present in the set of captured images and obtain lane geometry information. Based on this identification and the resulting information, the processing unit 110 may cause one or more navigation responses in the vehicle 200, as described above in connection with FIG. 5A.” | Paragraph 296 “In some embodiments, the at least one navigation constraint enhancing factor may include detecting (eg, based on image analysis) the presence of ice, snow, or water on the road surface in the environment of the host vehicle”) | Paragraph 356 “For example, at step 1801, at least one processing device (eg, processing device 110) of the host vehicle navigation system may receive a plurality of images representing the environment of the host vehicle from a camera associated with the host vehicle”).
It would have been obvious to one of ordinary skill in the art to have combined the system of Browning in view of Maloney in view of Shashua in view of Hoffmann to include that the first weight value and the second weight value are based on an adverse weather condition represented in the at least one image, as taught by Schalef-Schwartz as disclosed above, in order to ensure safety of the vehicle when traversing through unsafe environmental conditions (Schalef-Schwartz Paragraph 6 “Autonomous vehicles may need to consider a wide variety of factors and make appropriate decisions based on those factors to safely and accurately arrive at a desired destination”).

With respect to claim 16, Browning in view of Maloney in view of Shashua in view of Hoffmann in view of Schalef-Schwartz teach that the adverse weather condition includes rain, snow, or fog (Schalef-Schwartz Paragraph 296 “In some embodiments, the at least one navigation constraint enhancing factor may include detecting (eg, based on image analysis) the presence of ice, snow, or water on the road surface in the environment of the host vehicle”).

Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Browning (US 20180005050 A1) (“Browning”) in view of Maloney (US 20200349362 A1) (“Maloney”) and in view of Shashua (US 20170010106 A1) (“Shashua”) further in view of Schalef-Schwartz (CN 108431549 B) (“Schalef-Schwartz”) (Translation attached)
With respect to claim 27, Browning in view of Maloney in view of Shashua fail to explicitly disclose that wherein analyzing the at least one image to detect the presence of one or more objects represented in the at least one image includes receiving, from the image capture device, a second image representative of the environment of the host vehicle; and 102Attorney Docket No.: 12312.0206 detecting the one or more objects based on detected motion of the one or more objects represented by at least one image location change of the one or more objects between the at least one image and the second image.  
Schalef-Schwartz, however, teaches that when analyzing the at least one image to detect the presence of one or more objects represented in the at least one image includes receiving, from the image capture device, a second image representative of the environment of the host vehicle; and 102Attorney Docket No.: 12312.0206 detecting the one or more objects based on detected motion of the one or more objects represented by at least one image location change of the one or more objects between the at least one image and the second image (Schalef-Schwartz Paragraph 153 “At step 548, the processing unit 110 may perform an optical flow analysis of the one or more images to reduce the likelihood of detecting "false hits" and missing candidates representing vehicles or pedestrians. Optical flow analysis may refer, for example, to analyzing, in one or more images, motion patterns relative to vehicle 200 that are associated with other vehicles and pedestrians and that are distinct from road surface motion. The processing unit 110 may calculate the motion of the candidate object by observing different positions of the object across multiple image frames captured at different times. The processing unit 110 may use the position and time values as input to a mathematical model used to calculate the motion of the candidate object. Therefore, optical flow analysis may provide another method of detecting vehicles and pedestrians in the vicinity of vehicle 200 . The processing unit 110 may perform optical flow analysis in conjunction with steps 540 to 546 to provide redundancy in detecting vehicles and pedestrians, and improve the reliability of the system 100”).
It would have been obvious to one of ordinary skill in the art to have combined the system of Browning in view of Maloney in view of Shashua in view of Hoffmann so that when analyzing the at least one image to detect the presence of one or more objects represented in the at least one image includes receiving, from the image capture device, a second image representative of the environment of the host vehicle; and 102Attorney Docket No.: 12312.0206 detecting the one or more objects based on detected motion of the one or more objects represented by at least one image location change of the one or more objects between the at least one image and the second image, as taught by Schalef-Schwartz as disclosed above, in order to ensure safety of the vehicle when traversing through environments with objects (Schalef-Schwartz Paragraph 6 “Autonomous vehicles may need to consider a wide variety of factors and make appropriate decisions based on those factors to safely and accurately arrive at a desired destination”).

With respect to claim 30, Browning in view of Maloney in view of Shashua fail to explicitly disclose that the trained system is configured at least based on a reward function. 
Schalef-Schwartz, however, teaches that the trained system is configured at least based on a reward function (Schalef-Schwartz Paragraph 186 “The system can be trained by being exposed to various navigational states such that the system applies the policy, providing a reward (based on a reward function designed to reward the desired navigational behavior)).
It would have been obvious to one of ordinary skill in the art to have combined the system of Browning in view of Maloney in view of Shashua so that that the trained system is configured at least (Schalef-Schwartz Paragraph 6 “Autonomous vehicles may need to consider a wide variety of factors and make appropriate decisions based on those factors to safely and accurately arrive at a desired destination”).

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Browning (US 20180005050 A1) (“Browning”) in view of Maloney (US 20200349362 A1) (“Maloney”) and in view of Shashua (US 20170010106 A1) (“Shashua”) further in view of Chen (US 20110280453 A1) (“Chen”).

With respect to claim 29, Browning in view of Maloney in view of Shashua fail to explicitly disclose wherein the trained system is configured at least based on a training data set that includes a plurality of training images representing varying degrees of 10misalignment relative to a training navigational map segment.
Chen, however, teaches wherein the trained system is configured at least based on a training data set that includes a plurality of training images representing varying degrees of 10misalignment relative to a training navigational map segment (Chen Paragraph 270 “n the first test area, about 25% of the streets are in grid shape, and all three road vectors (TIGER/Lines, NAVSTREETS, and MO-DOT) provide accurate road shapes over these street grids. Therefore, more accurate performance was obtained in test area 1 since it contained a significant percentage of streets in a grid shape. The issue of quality of the road network vector data may be addressed by starting with higher quality data such as NAVSTREETS or MO-DOT data. However, there typically still remains a small portion of conflated roads which do not align well to certain types of imagery. This is mainly because the color of these misaligned roads are different from what the system learned, or the roads are close to the conflation area margins where long and thin Delaunay triangles were constructed. In accordance with an embodiment, these issues may be alleviated by providing additional training to recognize a wider range of road colors, and applying conflation on larger areas.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Browning in view of Maloney in view of Shashua to include that the trained system is configured at least based on a training data set that includes a plurality of training images representing varying degrees of 10misalignment relative to a training navigational map segment, as taught by Chen as disclosed above, in order to ensure the map segment is accurate when providing information to the vehicle (Chen Paragraph 4 “The present invention related generally to vector data, map, and imagery systems, and in particular to a system for automatically conflating road vector data, street maps, and orthoimagery.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667